The opinion of the court was delivered by
Gummere, J.
This is an action for slander. The alleged slanderous words set out in the declaration charge the plaintiff, who is the sheriff of Hudson county, with using his official position to protect a certain disorderly house which exists in that county. The declaration alleges that the charge was openly and publicly made by the defendant, who is the pastor of the United Presbyterian Church in West Hoboken.
The grounds upon which the demurrer rests are that the words spoken are not slanderous, and, further, that they were privileged, being spoken by a minister addressing his flock.
*102As to the first ground, it is entirely without merit. The words spoken charge the plaintiff with malfeasance in office of the gravest character, and are highly slanderous if untrue.
As to the second ground, it is sufficient to say that it does not appear, from any statement in the declaration, that the words complained of were spoken by the defendant in addressing “ his flock.” This makes it unnecessary to consider whether words imputing criminal acts to public officials are privileged when spoken by a pastor from his pulpit.
The demurrer should be overruled.